Title: To George Washington from Lamar, Hill, Bisset, & Company, 22 February 1774
From: Lamar, Hill, Bisset, & Company
To: Washington, George



Sir
Mad[ei]ra, 22 Febry 1774

Since our last respects to you under 13th Septr last We are not favored with any of yours—The Purport of this is principally to forward you the Sales of the 80 Barrs. of Flour you was

pleased to consign us last Septr ⅌ the Sloop Molly Capt. Conway, the Nt proceeds being 421525 that Sum is to your Credit in your Accot Currt also inclosed Balanced by Our Bill of this Date on Messrs Robt Cary & Co. of London for £19.3.3 Stlg Exa. @ ⅚ ⅌ rs is 69685—Our Market is glutted with every Article usually imported here from the Continent, insomuch that your Virga Corn will not rise above the price of 250 ⅌ Alq[ui]re this Season & Wheat 500rs—Should the prospect become better We shall take the Liberty to advise you of it—We are with great regard—Sir Your most obedient humble Servants

Lamar Hill Bisset & Co.

